DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2022.
Applicant's election with traverse of invention III (claims 11-13) in the reply filed on 11/09/2022 is acknowledged.  The traversal is on the grounds that it would not be unduly burdensome to perform a search on all of the claims together in the present application.  This is not found persuasive because Group I Claims 1-8, are drawn to an implantable device, classified in CPC A01K 11/006 while Group II Claims 9-10, are drawn to a method for producing an implantable device by applying gold on at least a part of the outer surface of the implantable device, classified in CPC A61B 2560/04 and Group III Claims 11-13, are drawn to a method for preventing the migration of an implantable device, classified in CPC A61L 31/14.  Restriction for examination purposes as indicated in Office Action dated 09/12/2022 is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired separate classification i.e. each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; or the inventions have acquired separate status in the art even though they are classifiable together i.e. each invention has formed a separate subject for inventive effort; or the inventions require different field of search i.e. it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. Further, the searches for products and processes are not coextensive. Art anticipating or rendering obvious a product will not necessarily anticipate or render obvious a method of use or method of producing/manufacture. Further, the considerations under 35 USC 101 are different for products and processes, thus in addition to a search burden, there is an examination burden. Furthermore, the reply dated 11/09/2022 does not sufficiently distinctly and specifically point out supposed errors in the restriction requirement dated 09/12/2022 nor provide details as to why the inventions are not patentably distinct, or submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
For the foregoing reasons, the requirement is still deemed proper and is therefore made FINAL. Currently, claims 11-13 are being examined on the merits as drawn to the elected invention.
Specification
The disclosure is objected to because of the following informalities:
 “This and further objects are achieved by in a first aspect providing an implantable device comprising” in page 3 lines 15-16, “…thereby securing that the foreign body (such as a microchip) does not migrate out of position. The gold may gilded or spotted onto the outer surface of the implantable device … in page 4 lines 6-8, “In the context of the present application substantially the whole outer surface should be understood as the coating covers the outer surface of the capsule in such a way that” in page 6 lines 1-2, “that the device cannot migrate independent on the shape and placement of the device in the body. The exact distance between dots will be a job for the skilled person to determine in dependent on the shape” in page 6 lines 9-11, “FIG. 2 shows x-ray photographs of a 45-year old man implanted gold in the lower lumbar region when 12 years old”  in  page 9 line 19, “Numeric ranges are inclusive of the numbers defining the range..” in page 10 line 3, and “migrating independent on the direction of the device in the body” in page 12 line 16  needs to be corrected.  
Suggested corrections are -- This and further objects are achieved [[by]] in a first aspect providing an implantable device comprising--, --thereby securing [[that]] the foreign body (such as a microchip) such that it does not migrate out of position. The gold may be gilded or spotted onto the outer surface of the implantable device --, --In the context of the present application substantially the whole outer surface should be understood as [[the]] coating that covers the outer surface of the capsule in such a way that--, --that the device cannot migrate independent [[on]] of the shape and placement of the device in the body. The exact distance between dots will be a job for the skilled person to determine [[in]] dependent on the shape--, ---FIG. 2 shows x-ray photographs of a 45-year old man with implanted gold in the lower lumbar region when 12 years old--, -Numeric ranges are inclusive of the numbers defining the range.[[.]]--, -- migrating independent [[on]] of the direction of the device in the body-- respectively. 
 Appropriate correction is required. 
The specification is objected to for the following reason: The listing of references in the specification such as in page 5 lines 2-7 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Examiner suggests submitting this publication for consideration in a separate paper such as an Information Disclosure Statement.
	
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 11 line 1 “the migration” needs to be corrected.  A suggested correction is – [[the]] a migration – in light of lack of any antecedent in claim 11. 
Claim 11 line 6 “the outer surface” needs to be corrected.  A suggested correction is – [[the]] an outer surface – in light of lack of any antecedent in claim 11. 
Claim 13 “the subject is a human, wild, or domestic animal or a pet” needs to be corrected. A suggested correction is -- the subject is a human, a wild, or a domestic animal or a pet--.
Claim 11 “preventing migration of the microchip when implanted in a subject” needs to be corrected in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, the method step limitation “preventing migration of the microchip when implanted in a subject” broadly yet reasonably interpreted under MPEP 2111.04(II) qualifies as a contingent limitation due to “when” recitation” i.e. this step  (“providing an outer surface portion preventing migration of the microchip”) is not required to be performed since the conditions (“implanted in a subject”) are not met (i.e. as would occur in the case of  “when” condition being not met. In other words,  not implanted in a subject) and thus applied art need not disclose this contingent/conditional method step. 
Claim 11 “thereby providing an outer surface portion preventing migration of the microchip” needs to be corrected. A suggested correction is – [[thereby]] providing an outer surface portion preventing migration of the microchip —to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “thereby” (i.e. “providing an outer surface portion preventing migration of the microchip”) is required or not required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 lines 5-7 recite the limitation "the microchip".  There is insufficient antecedent basis for this limitation in the claim. In the interest of furthering prosecution claim 11 lines 5-7 “microchip” is being interpreted in light of instant application specification page 3 lines 19-21 as the  implantable device recited in claim 11 line 3.
Claim 11 recites the limitation “…preferably the application is achieved by coating..." The use of the word preferably in the claim language renders the claim indefinite for failing to  particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a "broader limitation followed by narrow limitation" indefiniteness type issue.  At line 7 of claim 11, it is not clear whether you have to have any application to meet the claim or whether you have to have the specific coating application that follows the word "preferably."
Dependent claims 12-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 12-13  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher; Gorm (Pub. No.: US 20140194852 A1, hereinafter referred to as "Danscher").
As per independent Claim 11, Danscher  discloses a method for preventing the migration of an implantable device (Danscher in at least abstract, [0001], [0035], [0038], [0046-0049], [0051-0060], [0066-0067], [0074-0075], [0089], [0092-0093], [0095], [0111-0113] for example discloses relevant subject-matter. More specifically, Danscher in [0045-0049], [0060] for example discloses method for preventing the migration of an implantable device. See at least Danscher [0001] “gold coated implants”; [0046] “an implant for human or animal use said implant … characterised in that the surface of both parts of the implant is at least partly coated with gold. Metallic gold specs on the anchor part will ensure that inflammation between implant and bone is suppressed, securing the mechanical fixation of the implant “; [0048] “application of gold in various forms to implants in order to reduce inflammation and secure long termed mechanical fixation”; [0060] “gold coated implant is used in a method for improving long term mechanical fixation of an implant, …inserting the gold coated implant”), the method comprising the steps of: 
a) providing an implantable device having an outer surface (Examiner notes that any two dimensional or three dimensional solid objects such as Danscher implants would have an outer surface. Danscher in at least abstract, [0001], [0046], [0060], [0067], [0092-0093] for example discloses providing an implantable device having an outer surface. See Danscher [0001] “gold coated implants”; [0060] “the gold coated implant is used in a method for improving long term mechanical fixation of an implant”; [0092] “an implant such as prostheses, stents, hearing aids and the like …or any other implant with a gold gildable surface” ), 
b) applying gold on the outer surface of the implantable device provided in step a) (Danscher in at least [0046], [0051] for example discloses applying gold on the outer surface of the implantable device provided in step a). See at least Danscher [0046] “an implant for human or animal use said implant …characterised in that the surface of both parts of the implant is at least partly coated with gold”; [0051] “the surface of the gold coated implant is coated with gold dots”), 
thereby providing an outer surface portion preventing migration of the implantable device when implanted in a subject, preferably the application is achieved by coating (Here, the “when” conditional/contingency term including method step limitation is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation i.e. this step is not necessarily required to be performed because the conditions are not met and thus applied art need not necessarily disclose this contingent/conditional method step. See MPEP 2111.04(II). Second, the “thereby” encompassing limitation is being interpreted as an intended result/functional limitation. See MPEP 2111.04 (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed…a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’””. Danscher in at least [0045-0049], [0060] for example discloses providing an outer surface portion preventing migration of the implantable device when implanted in a subject. See at least Danscher [0046] “provided an implant for human or animal use said implant … characterised in that the surface of both parts of the implant is at least partly coated with gold. Metallic gold specs on the anchor part will ensure … securing the mechanical fixation of the implant”; [0060] “the gold coated implant is used in a method for improving long term mechanical fixation of an implant”;), and 
c) implanting the device into said subject at a predetermined location in the subject (Danscher in at least [0046-0047], [0067] for example discloses implanting the device into said subject at a predetermined location in the subject. See at least Danscher [0067] “ a method for improving therapy …comprises delivering to a human or animal in need of such treatment a gold coated implant, …wherein the implant having at least one part of its surface to be in contact with bone and the remaining surface to be facing adjacent tissue characterised in that the remaining surface to be facing adjacent tissue has a larger total area covered in gold than the at least one part of the surface to be in contact with bone.”)
Danscher   does not necessarily and explicitly disclose implantable device comprising a capsule encapsulating the core portion features. 
However, Danscher  discloses alternate embodiments that disclose application of gold coating on  other implants including electronic/chip including implants (see at least Danscher [0092] “an implant such as prostheses, stents, hearing aids and the like …or any other implant with a gold gildable surface”). Further, the Applicant in at least instant application specification at least page 1 lines 18-30 admits as prior art  implantable device/microchip comprising a core portion, and a capsule encapsulating the core portion, said capsule having an outer surface (See instant application specification page 1 lines 18-30 “A microchip, sometimes also referred to as a transponder or simply a marker, is a small electronic device which can be implanted in humans and animals. Microchips are presently used for multiple purposes, such as tracking and identification…The use of microchips as identification markers in pets and domestic animals is well known and widely used… In general, it is a requirement that implantable devices and electronic microchips are encapsulated to isolate the electronic components from body fluids present in the receiving subject. The encapsulation material must be bio-compatible and completely non-adverse to the surrounding tissue at the implant site”), which makes application of gold to other well-known implants like encapsulated microchips obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to extend benefits such as implant enhanced tissue fixation and biocompatible immune response (see Danscher [0035], [0046], [0048], [0060], [0066-0067], [0095], [0113]) of gold coated implants to other well-known implants such as microchips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable device used in the method for preventing the migration of an implantable device  as taught by Danscher, by extending application to encapsulated microchips as also explicitly admitted by Applicants as well-known prior art. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending benefits such as implant enhanced tissue fixation and biocompatible immune response (see Danscher [0035], [0046], [0048], [0060], [0066-0067], [0095], [0113]) of gold coated implants to other well-known implants such as microchips.

As per dependent Claim 12, Danscher as a whole further discloses method wherein the predetermined location is in connective tissue under the skin (First, Examiner notes that the Applicant’s in at least page 2 line 9-10 discloses implanting microchips in connective tissue under the skin as prior art. Danscher in at least [0046-0047], [0060], [0066-0067] for example discloses the predetermined location is in connective tissue under the skin. See at least Danscher [0047] “gilding of the non-anchor part ensures that inflammation will be suppressed and release of toxic metals from the implant to the surrounding connective tissue is minimal.”).

As per dependent Claim 13, Danscher as a whole further discloses method wherein the subject is a human, wild, or domestic animal or a pet (First, Examiner notes that the Applicant’s in at least page 1 line 18-25 discloses implanting microchips in recited subjects as well-known prior art. Danscher in at least  [0046], [0067], [0089] for example discloses  the subject is a human, wild, or domestic animal or a pet. See at least Danscher [0046] “an implant for human or animal use”; [0067] “a method for improving therapy for the treatment and prevention of inflammatory diseases is provided, wherein the improvement comprises delivering to a human or animal in need of such treatment a gold coated implant”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20080106419 A1 for disclosing  biological implantation RFID tag including IC chip and gold components which can be subcutaneously implanted in a small animal. A biological implantation RFID tag is implanted in the living body of a small animal to transmit and receive an electromagnetic wave to and from the exterior of the living body to allow an ID assigned to the animal to be read. This prior art is similar in terms of implantation of a tag that includes electronics and gold components subcutaneously in a small animal to that claimed.
US 20080180242 A1 for disclosing a micron-scale implantable RFID transponder used to remotely monitor a person, animal or object and a system and method for utilizing the same. The micron-scale implantable RFID transponder includes a biocompatible conformal gold coating applied directly onto the surface of the integrated circuit. This prior art is similar in terms of implantation of a transponder/microchip that includes gold coating into a subject to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        November 29, 2022